Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 12/4/2020.

As filed, claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-11 in the reply filed on 8/11/2022 is acknowledged.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2022.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    237
    321
    media_image1.png
    Greyscale
, which is found on paragraph 095 of the instant specification.  The claims, which read on the elected species, are instant claims 1-4 and 8-20, according to Applicant’s reply filed 8/11/2022.  However, claims 12-20 were previously withdrawn, so only claims 1-4 and 8-11 will be examined herein.

Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 8, the claim recite the phrase, “A pharmaceutical composition comprising, consisting essentially of, or consisting of”.  “Comprising” and “consisting essentially of” is interpreted as open-ended, which can include additional, unrecited element; and “consisting of” is interpreted as closed-ended, which excludes additional, unrecited element.  The Examiner finds that the scope of “comprising” and “consisting essentially of” contradict the scope of “consisting of”, which rendered the claim indefinite.

b)	Regarding claim 11, the claim recites the phrase, "substantially  absorbed in the oral mucosa", wherein this phrase is relative because “substantially” is a term of degree.
When a term of degree is used in a claim, an examiner is required to determine whether the specification provides some standard for measuring that degree.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree).  During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR § 1.132 showing examples that meet the claim limitation and examples that do not.
In the instant application, the term, “substantially”, has not been defined by the claim; the specification does not provide a standard for ascertaining its requisite degree; and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served.  In the instant application, the Examiner finds that claim 11 is not sufficiently definite such that the public and/or a person having ordinary skill in the art would understand what is being claimed.  The Examiner finds that more descriptive terms and/or phrases are required.  
	Accordingly, claim 11 is rendered indefinite.

c)	Regarding claims 9-11, the claims are directly or indirectly dependent of claim 8, and they failed to correct the indefiniteness issue of claim 8, which rendered these claims indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Hydrophobicity of the Tetrabenazine-Binding Site of the Chromaffin Granule Monoamine Transporter”, hereinafter Scherman.

Regarding claims 1, 3, and 8, Scherman, for instance, teaches the following compound or pharmaceutical composition thereof as inhibitor on [3H]TBZOH binding. The abovementioned pharmaceutical composition would have been inherently made with a pharmaceutical acceptable excipient (e.g. water) when the following compound was tested for its inhibitory activity on [3H]TBZOH binding.  All of which meets all the limitations of these claims.

    PNG
    media_image2.png
    199
    365
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    127
    556
    media_image3.png
    Greyscale

(pg. 73, Fig. 1, succinyl TBZOH, wherein R is OCO(CH2)2COOH)

Wherein in instant formula (I): instant variable R1 is –(CH2)2—C(O)R2; instant variable R2 is -OR3; and instant variable R3 is H.


    PNG
    media_image4.png
    383
    542
    media_image4.png
    Greyscale

(pg. 74, Table 1, Compound No. 13)

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 113583-99-6, hereinafter CAS996.

Regarding claims 1, 3, and 8, CAS996 teaches the following compound or pharmaceutical composition thereof (with unbuffered water), which meets all the limitations of these claims.


    PNG
    media_image5.png
    217
    368
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    42
    630
    media_image6.png
    Greyscale

Wherein in instant formula (I): instant variable R1 is –(CH2)2—C(O)R2; instant variable R2 is -OR3; and instant variable R3 is H.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Scherman.

Regarding claims 2 and 4:
Determining the scope and contents of the prior art:   
	Scherman, for instance, teaches the abovementioned compound, which is recited below for convenience, wherein the stereochemistry of R is racemic.

    PNG
    media_image2.png
    199
    365
    media_image2.png
    Greyscale


Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Scherman, for instance, did not explicitly recite a particular stereochemistry of R (shown by arrow below)

    PNG
    media_image7.png
    199
    365
    media_image7.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
Although the R of abovementioned compound of Scherman is in a racemic mixture, a person of ordinary skill in the art (i.e. organic chemist) would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers. In addition, a person of ordinary skill in the art would understand that racemic mixture should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for therapeutic potential (see Rydzewski, Real World Drug Discovery 2008, 42-43).  Because the isolation of both optical isomers is obvious in drug development, the Examiner finds that one particular optical isomer of the instant claims is prima facie obvious over the racemic mixture of the abovementioned compound of Scherman.

Conclusion
Claims 1-4, and 8-11 are rejected.
Claims 5-7 and 12-20 are withdrawn.



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626